Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 1 of 12

                                                                                                    FILED sy
                                                                                                                                c.
                                                                                                                                .




  shaunaBamard                                                                                             JUN g& 2221
  16699 CollinsAve#4204                                                                                     Axoax0. Noao
                                                                                                           CLEnK
  Sunny lsles Beach FL , 33160                                                                                   tls
                                                                                                           s a.og/
                                                                                                            .      u.as zxcwz
                                                                                                                      .v/
  Plaintiffin Pro Per



                          UN ITED STA TES DISTRICT CO URT SO U TH ERN

                                            DISTRICT OF FLORIDA


                                                                                                                                     4

  S.B,an individual;                                          CASENO.
           Plaintiff,.                                         CO M PLAINT FOR DAM AGES, qjvxcTlvE
                                                                                                           jx
  '
           vs.                                                 AN D DECLARATO RY RELIEF,PURSUANT 1
                                                               AM ERICANS W ITH DISABILITIESACT (42
  C U T 38,                                                             jajsj sv sso .
                                                               U.s.c.jj               )
  JO H N D O E #1                                              1.     AM ERICANS W ITH DISA BILITIES A C
                                                                                                        .
  JO H N D O E #2                                              (42 U.
                                                                     S.C.jj 12181ET SEQ.);
  JO H N D O E #3                                              2 .      NEG LIGEN CE /N EG LIG ENCE PER SE
           .Defendants.
                                                               3.       INTENTIONAL INFLICTION O F
                                                               EM OTIO NAL DISTRESS.

  1.       .IN TR O D UC TIO N ..

           PlaintiffS.B.hereby alleges the following factsand subm its the following claim sfor

  reliefagainstD efendants CU T 38,and DO E D efendants 1 through 3.

                     Plaintiff S.B.isa licensed and practicing fitnessinstructor.S.B isalso clinically

  diagnosed with PostTraumatic Stress Disorder (PTSD),Depression and Anxiety.These
  disorders result in hyper-vigilance,anxiety attacks,tlashbacks,suicidal ideation,and self-

  harm ing behaviors,am ong other consequences,and substantially im pactS.B.'S functioning in

  everyday life.

           2.        Underadvice from hertreating medicalproviders,S.B.requires the full-tim e

  assistanceofaservicedog,(Drama)thathasbeenindividuallytrainedtodoworkandperform

  CO M PLAIN T FO R DA M AG ES,INJUNCTIVE AND DECLA RA TORY RELIEF,PURSU ANT TO Am ericans
  withDisabilitiesAct(42 U.S.
                            C .jj l2l8letseq.)1. Americans with Disabilities Act(42 U.S.C.jj l2l8l et
  qen 1.7 N et'ylitaenr'/a /Nlptalltyenrwe per Q/a'') Intentk/analInfllntlnn taf F'm ntlnnnln kqtrfxqq - pfl 1
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 2 of 12




.   tasksto assistS.B.with herdaily functioning thatisimpacted by herdisabilities, including to

    alleviate or avoid hyper-vigilance, heightened anxiety, anxiety attacks,flashbacks,sensory

    overload,suicidalideation,andself-injuriousbehaviors.
                     S.B visited CUT 38 forthe purpose ofdining.CUT 38 denied herreasonable

    accom m odation orm odification ofits policies w hen the restaurantrefused to perm itD ram a to

    accom pany her.A s a result, S.B has experienced: significant em otional distress, including

    hyper-vigilance, tlashbacks, sensory, overload, increased anxiety, anxiety attacks, suicidal       *




    ideationandself-injuriousbehaviors.
    '       4.       S.B.brings this action againstDefendants fortheir violations of Title IIl ofthe

    Americans with Disabilities Act(42 U.S.C.jj 12181 etseq.l,common law negligence and
    negligence per se, as well as intentional intliction of emotional distress. S.B seeks

    declaratory and injunctive relief to permit her admission to CUT 38,accompanied by her
    service dog.S.B further seeks treble her actualdam ages,consisting ofem otionaldistress,as

    wellasthe out-of-pocketexpenses.



    II.     JUR ISDICT IO N A N D V EN UE .

            5.       Asthisaction arisesinpartundertheAmericanswithDisabilitiesAct,thisCourt

    hasjurisdiction overPlaintiffsclaimspursuantto28U.S.C.jj1331and 1343.ThisCourthas
    supplementaljurisdictionoverPlaintiffsstatelaw claimspursuantto28U.S.C.j 1367(a),and
    hasjurisdictionovertheclaimsdeclaratoryreliefpursuantto28U.S.C.jj2201and2202.
            6.       VenueisproperintheSouthernDistrictofFloridaunder28U.S.C.j1391(b),as
    theeventsatissueoccurred inthisjudicialdistrict.




    COM PLAINT FOR DAM AGES,INJUNCTIVE AND DECLARATORY RELIEF,PURSUANT TO Americans
    withDisabilitiesAct(42U.S.C.jj1218letseq.)l. Americanswith Disabilities Act(42 U.S.C.jj 12l81et
    qeclh'') Nf
              xt
               allt
                  aenfxt
                       x/Nleçrlity/wnf
                                     xe porQ/
                                            a''
                                              1 Inf-ntinnnlInflintinn nfF'mntinnaln iqtreqq - PG 7
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 3 of 12




  111.     PA RT IES.

                      Atal1relevant times,Plaintiff S.B.has suffered from PostTraum atic Stress

  Disorder(PTSD),as wellas Depression and Anxiety,which substantially limither daily
  functioningandmajorlifeactivities,including,butnotlimitedto,eating,drinking,socialization,
  rem aining alel'
                 t in the presentm om ent,driving,and sleeping.A s such,S.B is and has been a

  person with adisability within themeaningoftheAmericanswith DisabilitiesAct(11ADA'')
  and atal1relevanttim eshasresided in M iam i-Dade County,Florida.                                                #



           8.        Plaintiffisinform ed,believes,and based thereon allegesthatatallrelevanttim ts

  D efendantCU T 38,hasbeen a Florida Businessthatservesfood and alcoholata facility know n

  as CU T 38 located in Sunny Isles Beach Florida.At allrelevanttim es,CU T 38 has been a

  tipersonwhoowns,leases(orleasesto),oroperatesaplaceofpublicaccommodation''within
  themeaningoftheADA (42U.S.C.j12182),.
           9.        TheidentitiesofDefendantsDOES lthrough3 areunknown atthistime.DOES

  1 through 3 are alleged to be in som e m anner responsible for the violations oflaw alleged by

  Plaintiff.Plaintiffwillamend thisCom plaintwhen theiridentitiesbecom eknown.

            10.       Ata1lrelevanttimes,allDefendantsand each ofthem,were acting in concert

  with each other and were the agent,principal,subsidiary,representative,alter ego,officer,

  employer,employee,m anager,director,shareholder,partner,co-conspirator,aiderand abettor,

  andfiduciaryin proximatelycausingtheinjuries,anddamagesallegedherein.
            11.       Atallrelevanttim es,allDefendantsand each ofthem werelegally responsible

  to Plaintiffforeach oftheirco-defendants'wrongs,acts,and om issionsalleged herein asthough

  they had each com m itted eachactthem selves,and atalltimesauthorized,directed,and ratitied

  the acts and om issions ofeach rem aining defendant.




  CO M PLAINT FO R DAM AG ES,IN JUN CTIV E AN D DECLA RATORY RELIEF,PURSUAN T TO Am ericans
  with DisabilitiesAct(42 U.S.C.jj I2l81etseq.)1. Americans with Disabilities Act (42 U.S.C.jj l218l et
  qen 1.9 N ptyllçy/anne /N /xtylita/anrw/a per q#>'e1 Int/xntqnnsllInf-lir%tinn nf Fm nfinnoln kq#rfwqt - pfo 7
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 4 of 12




  IV.           ADDITIONAL FACTS CO M M O N TO ALL CLAIM S.

                 12.         S.B. has been clinically diagnosed with Post Traumatic Stress Disorder

  (P-l-sDl,.DepressionandAnxietysincetheearly2000s.
                 13.         S.B.'Sdiagnosed disabilitiesimpactheressentialfunctioning in everyday life,

  including butnotlim ited to'
                             ..

                     a. Diminished feelings ofsafety and security and heightened concern and worry

                     regarding dangersandthreats,whichresultsin hyper-vigilance,and attimescan lead

                     to heightened anxiety and anxiety and/orpanic attacks,which interfere with daily
  '
                     activities,such associalization,orshowering orbathing;

                     b. Flashbacks,sensory overload,and anxiety attacks,which can resultin a freeze

                     response,w here she is notalert and aw are of what is occurring in the presenttim e,

                     w hich can interfere w ith everyday activities,such asdriving,
                                                                                  '.

                     c. N ightm aresand difficulty sleeping;and.

                     d. Suicidalideation and/orengaging in self-harm ing behaviors.

                 14.         Atal1relevanttimes,S.B.hasbeen underthe care ofmedicalproviders who

  prescribed S.B.a serviceanimalto assistwith herdaily functionallim itations.

                 l5.         S.B . has had her service dog since 2009, and since that tim e S.B. has

  individually trained her service dog to do work and perform tasks thatare directly related to her

  disabilities.S.B.trained Drama with the assistance of an organization that specializes in

  psychiatricservicedog training,aswellasprofessionaldog trainers.

                 16.        Specifically,S.B.'S service dog has been trained to perform the following work

  ortasks,am ong otherfunctions.
                               ..




  COM PLAINT FO R D AM AGES,IN JUN CTIV E AN D DECLARATO RY RELIEF,PU RSUANT TO A m ericans
  with DisabilitiesAct(42 U.S.C.jj l2l81etseq.)1. Americans with Disabilities Act (42 U.S.C.jj 12I81 et
      q/>/a h''7 Nlfwtalitaenr'/a/N taolltaenc.fa pfar Q/:x.7   Intentl/anql Infllntqnn nf p'm fatlnnql n iqtreqq - pf'l zl
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 5 of 12




                a. Perfonn aûûm edicalalert''task in which theservicedogiscued.to interveneand

                interruptw hen S.B .exhibitssignsofan onsetofan anxiety attack or flashback,and

                ifthis psychiatric eventis severe,the service dog cues S.B.to take m edication as

                needed;.

                b. Perfonn an alerttask w hen S.B.isdriving to ensure she rem ainsalertand aware

                ofhersurroundingsto drive safely,
                                                '.

                c. Perform a ktcorners''task to assist with hyper-vigilance,in w hich S.B cues her

                service dog to lead the way around a eornerand alertsherifa person isapproachingi.

  '             d.Perform an ûtaboutface''task to assistw ith hyper-vigilance,in w hich S.B .cues

                herservice dog to positionssuch thatshe can see behind S.B and alertherifaperson

                 is approaching,
                               '.

                e. Perform an alerttask to assistwith hyper-vigilance by alerting S.B.to the

                 presence ofpersons in close proxim ity orthe vicinity ofher living spacei.

                 f. Perfonu an alerttask to assistw ith S.B.'S hyper-vigilance while show ering or

                 bathing,in which herservicedog iscued to sitin a chairoutside/nearthe bathroom

                 and keep w atch w hile S.B .in.in the shower or bathing,and alert her if there is

                 som eone approaching,
                                     '.

                 g. Perform a llboundary control''task, in which in crowded environm ents or

                 situationswhere strangersare in closeproximity,theservicedog movesaround S.B

                 to m aintain herpersonalspacei.

                 h. Perform a task to interruptand wake S.B.from nightm aresi.

                 i. Perfonn atasktointerruptanyself-injuriousbehaviorsundertakenby S.B.'
                                                                                       ,.




  COM PLA IN T FO R DA M A GES,INJUN CTIV E AN D DECLARATO RY RELIEF,PU RSUANT TO A mericans
  withDisabilitiesAct(42U.S.C.jjI2l8letseq.)l. Americanswith Disabilities Act(42 U.S.C.jj l218Iet
  qen à'9 N otylltaranr./a/Nlfatalltaenc.éa por Q-.7   Intentlfanal Inf-lintltan faf pm tatinnoln lqtrlaqq - pf'l G
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 6 of 12




                  j. lnterruptsanyrepetitiveorcompulsivebehaviors,suchaspacingoran impulse
                   to tlee;

                   k. Perfonn atask to provide ûtdeep pressuretherapy,''in which the service dog is

                   cued to provide dynam ic warmth and pressure to alleviate increased anxiety and

                   sensory overload; Perform a çksignal alert''task,which perm its S.B.to politely

                   excuse herself from social situations that are beginning to trigger flashbacks,

                   heightened anxiety,oranxiety/panicattacks;and.Additionally,Dram a assistsS.B.

                   in m aintaining a routine ofeveryday activities,including butnotlim ited to w aking,
 '
                   eating,drinking,going outside,and taking m edication.

     .        17.        On June 2nd,2021 S.B.visited CUT 38 with theintention ofeating dinnerand

  having a few drinks.She w as forcibly rem oved from the restaurant by a m anager and tw o

  w aiters.

              18.       D uring the above described incidentS.B .repeatedly inform ed the Defendantthat

     sherequired theassistanceofherservicedog dueto herdisabilities,andrequestedthatCUT 38

  permit adm ission to her service dog to Gùaccompany her during her meal,as a reasonable

     accommodation''.S.B.allegesthatonhervisit,therestaurantrefused to perm itherservicedog

  to accom pany her,and physically pushed heroutofthe restaurant.

              19.        At the tim e of her visit,the em ployees,personnel,decision-m akers,or other

     agentsofD efendantC UT 38 did notinquire into w hatw ork ortasks S.B'sdog D ram a did for

     herbutinstead insistedthat''alldogs''werenotperm itted ontheproperty,eventkservicedogs''.

              20.        S.B calledthepolicetoreportthephysicalassaultthatshehadjustexperienced.
     John Doe //1 used the opportunity to infonn her that she w ould be trespassing if she ever

     returned.




     CO M PLAINT FO R DAM AG ES,IN JUN CTIV E AND D ECLA RATORY RELIEF,PURSU AN T TO Am ericans
     withDisabilitiesAct(42U.S.C.jjl2I8letseq.)1. Americanswith DisabilitiesAct(42 U.S.C.jj 12l8let
     qecl1.3 N etallty/xnno /N etality/anno per q#a'7 lntentktanolInfAlc'tinn nf p'm ntknnnlI'-llqtreqt - pf'l Kk
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 7 of 12




              21.        Plaintiff is informed,believes,and based thereon alleges that CUT 38 has in

  place and operates CU T 38 restaurant in accordance w ith policies or practices that

  discriminatorily restricts adm ission of individuals with disabilities with bona fide service

  anim als.Such policies and practices have been in place ata1lrelevanttim es and are ongoing.

  anguish and heightened mental health symptom s, including hyper-vigilance, flashbacks,

  sensory overload,increased anxiety,anxiety attacks,suicidalideation.

              22.        Dueto the above-m entioned incidentS.B hasexperienced significantem otional

  distress.From the tim e ofthe incidentto present,S.B hasexperienced distress.
 '
  V.           FIR ST C LA IM FO R R ELIEF.TITLE III O F TH E A M ER ICA N S W IT H
               DISABILITIESACT.42U.S.C.jj 12181etseq.

               By PlaintiffA gainstallD efendants.

               23.       Plaintiffre-allegesand incorporatesby reference allpreviousparagraphs.

               24.       Congressenacted theAmericanswith DisabilitiesActupon finding am ongother

  things,thatQQsociety hastended to isolate and segregate individuals with disabilities''and that

  such formsofdiscrimination continuetobea ''seriousandpervasivesocialproblem.''42U.S.C.

     j12101(a)(2).
               25.        In response to these findings,Congress explicitly stated thatthe purpose ofthe

     ADA is to provide ''a clear and comprehensive nationalmandatefor the elimination of
  discriminationagainstindividualswithdisabilities''andioclear,strong,consistent,enforceable
  standards addressing discrimination against individuals with disabilities.'' 42 U.S.C.

     j12l01(b)(1)-(2).
               26.        Title IlIofthe A D A providesin pertinentpart:
                          GQNO individual shall be discriminated against on the basis of
                          disability in thefulland equalenjoymentof the goods,services,
                         facilities,privileges,advantages,oraccommodationsofanyplaceof


     CO M PLAINT FO R DAM AG ES,IN JUN CTIV E AND D ECLA RA TORY RELIEF,PURSU ANT T0 Am ericans
     with DisabilitiesAct(42U.S.C.jj 1218letseq.)l. Americans with Disabilities Act(42 U.S.C.jj 12l81 et
     qfacl4.7 N /xtylitarwnr'/a /Nletallfy/xnc'fx pfwr Q#w'') IntentinnalInf-lqc.tlnn nf F'm ntifanslln lqtreqq - pfo '7
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 8 of 12




                     public accommodation by any person w/lo own,
                                                                s                               or operates a
                     place of public accommodation. 42 U.S.C. j12182(a). .27.

           The ADA furtherprovidesthatQoitshallbediscriminatory to Jf/brl an individualor
  class of individuals,on the basisof a disability or disabilitiesof such individualorclass,
  directly, or through contractual, licensing, or other arrangem ents with the opportunity to

 particl
       pateinorbenehth'om agoodservice,facility privilege,advantage,oraccommodation
  thatisnotequaltothataffordedtootherindividuals.''42U.S.C.j12182(b)(1)(A)(ii).
           28.         DiscriminationundertheADA includesQnafailuretotakesuchsteps.asmay be
 necessary to ensurethatno individualwitha disability isexclude4 deniedservices,segregated

  orotherwisetreatedd#erently thanotherindividualsbecauseoftheabsenceofauxiliary aids
  andservices..''42U.S.C.j 12182(b)(2)(A)(iii).
           29.        The ADA further prohibits ''afailure to make reasonable modscation.in
 policies,practices,orprocedures,whensuchmodscationsarenecessarytoaffordsuchgoods,
  services, facilities, privileged, advantages. or accommodations.to individuals with
  disabilities...''42U.S.C.j12182(b)(2)(A)(ii).
           30.         Under the U .S.Departm entofJustice'sregulations im plem enting the A D A, ''a

 public accommodationshallmod# policies,practices,orprocedurestopermitthe useofa
  serviceanimalbyanindividualwithadisability''28C.F.R.j36.302(c)(1).
           31.A service anim alisdetined as iGany dog thatis individually trained to.do work or

  perform tasksforthe benestof an individualwith a disability including a                                           psychiatric,
  intellectual,orothermentaldisability''andltltl/lcworkortasksperformed by aserviceanimal
  mustbedirectly relatedtotheindividual'
                                       sdisability.''28CFR j36.104.TheU.S.Department
  ofJustice'sregulations provide exam ples ofservice dog work ortasks,including Q%
                                                                                 providing

  non-violentprotection or rescue work''and Q%helping persons w ith psychiatric or neurological


  CO M PLAINT FO R DAM AG ES,INJUNCTIVE AND DECLA RA TO RY RELIEF,PURSUAN T TO Am ericans
  withDisabilitiesAct(42U.S.C.jj12l81etseq.)l. Americanswith Disabilities Act(42 U.S.C.jj 12l8let
  q/aza à.'1 N /atylltyennfn /N fxolitylxnr'p per Q4>'7 IntorlfInnsllInflintinn nf Ifm fatifanaln lqtreqq - pfo R
    Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 9 of 12




.    disabilities by preventing or interrupting impulsive or destructive behaviors''am ong other

     exam ples.1d.

               32.        Atallrelevanttim es,S.B.has been an individualwith a disability within the

     m eaning ofthe A DA .

               33.       Ata11relevanttimesS.B.'Sservice dog was individually trained to do work or

     perform tasksforthebenefitofC.L.and the work ortasksperformed by a serviceanimalwere

     directly related to herdisability.

               34. DefendantCUT 38'srestaurantisaQnplaceofpublicaccommodation''withinthe
     '
     m eaning ofTitle IIIofthe A D A .

         .     35.        By denying S.B.adm ission to the restaurantw ith her service dog,Defendants

      have violated Title I1Iofthe A D A .

               36.       Pursuant to 42 U.S.C. jj 12188(a) and 12205, Plaintiff is entitled
     to...declaratoryreliefandapreliminaryandpermanentinjunctionorderingDefendants;tocease
      itsviolation oftheADA,aswellasreasonableattorneys'feesand costsincurredinbringing
      thisaction.

               37.       Asnoted in Plaintiffssecond claim,a violation ofthe ADA also constitutesa

      violation ofFloridastatedisability rightsstatutes.

      V I.     SEC O N D C LAIM FO R R ELIEF.N EG LIG EN CE /NEG LIG EN C E PER SE.


               By PlaintiffA gainstA llD efendants.

               38.        Plaintiffre-allegesand incom oratesby reference a1lprevious paragraphs.

               39.       Ata11relevanttimes,Defendantsowed a duty ofduecare to Plaintiff,.

               40.       D efendants breached their duty of care to Plaintiff by denying Plaintiff the

      reasonable accommodation ofpermitting herservice dog to accom pany herduring hermeal.


      CO M PLA IN T FO R DA M AG ES,INJUNCTIVE AN D DECLARA TORY RELIEF,PURSUANT TO Am ericans
      with DisabilitiesAct(42 U.S.C.jj 12l8letseq.)1. Americans with Disabilities Act(42 U.S.C.jj 12l8l et
      q/xfa h.'7 N pafylkryonc'/a /N efylity/xnno per Q-''1 IntpntlnnqlInf-llnflnn nf F'm ntlnnnln çqtroqq - pf'l Q
    Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 10 of 12                                                              I


.        By theiractsand om issions.Defendants violated the ADA,asalleged herein.Atallrelevant

     times,Plaintiffhasbelonged to the classofpersonsforwhose protection these statutesand                                                         I
     regulations were adopted.

                       41.         Defendants'breach ofduty proxim ately caused,wasforeseeable incausing,and

      wasa substantialfactorin causing,Plaintiffto suffersignificantemotionaldistress,including
                                                                                                                                                   I
      hyper-vigilance,tlashbacks,sensory overload,increased anxiety,suicidalideation and self-

      injuriousbehaviors,aswellasengagedinself-harm,withoutherservicedogpresenttoperform                                                       .
      thosetasksthatalleviatethese symptom s.Plaintiffsdam agesresulted from an occurrencethe                                                      I
     -
      natureofwhich theviolated statutesand regulationsweredesigned to prevent.

          .             Defendant'sbreach ofduty also resulted in Plaintiffincurring out-of-pocketexpenses.

      Such dam ageswerereasonably foreseeableto Defendants.

                        42.        By virtue of Defendants' acts and om issions as alleged herein, Plaintiff is

      entitled to an award ofcom pensatory damagesin an amountaccording to proof.

      V II. TH IR D CLA IM FO R RELIEF.INT ENT IO NA L IN FLIC TIO N O F
            EM O TIO N AL DISTR ESS.

                        By PlaintiffAgainstAllDefendants.

                        43.        Plaintiffre-allegesand incorporates by reference allprevious paragraphs.

                        44.        Defendants'actions,in callously denying Plaintiff adm ission accom panied by

      her service dog who provides needed assistance,ineluding tasks.notonly to aid her daily

      functioning,but also to supporther m ental health and ensure her safety from self-harm,

      constitute extrem e and outrageous behavior.

                        45.         A t a1l tim es m entioned herein, Defendants' acts were done w ith reckless

      disregard to the probability of causing Plaintiff to suffer significant em otional distress,

         including hyper-vigilance, flashbacks, sensory overload,increased anxiety,suicidal ideation



      COM PLAINT FO R D AM AGES,INJUN CTIV E AN D DECLARATO RY RELIEF,PU RSUANT TO Am ericans
      withDisabilitiesAct(42U.S.C.jjl2l8letseq.)l. Americanswith Disabilities Act(42 U.S.C.jj 12l81et
         w...,.   I.7 '
                      t
                      xl,.
                         -q,l1.,..,.,..-I'
                                         t
                                         xl.-x,l(v,v-v:,..-
                                                          .rt..,Q.-7 I,.l..
                                                                          -,.11..v.:
                                                                                   e.1l,,fl1I.(1..,>,&f-77vx,j.;1,av,o.l1
                                                                                                                        --
                                                                                                                         1qhj#l.
                                                                                                                         .     r.
                                                                                                                                tz c:
                                                                                                                                    cPi
                                                                                                                                      ''
                                                                                                                                       i jfi
Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 11 of 12



.
    and self-injuriousbehaviors,aswellasengaged in self-harm,withoutherservicedog present
    to perform thosetasksthatalleviatethese sym ptom s.

             46.       A s a direct and proxim ate result of Defendants' acts,Plaintiff has suffered

    significantem otionaldistress in an am ountaccording to proof.

             47.      Plaintiffisentitled to actualand exemplary dam agesaccording to proof.

    V l1l. PR AY ER FO R R ELIEF.

             PlaintiffherebypraysforjudgmentagainstDefendantsaccordingtoproofona11claims
    forrelief,asfollow s..

             1. Foradeclaration thatDefendants'conductasalleged herein violatedtheAmericans

                 w ith DisabilitiesA ct,.

             2. ForapreliminaryandpermanentinjunctiverelieftoprohibitdefendantCUT 38from
                 discriminatorily denying admission ofa bona fide service anim alto accom pany

                 Plaintiffand otherindividualswith disabilitiesto thefacilitiesorduring treatment,
                                                                                                 '.

             3. Forstatutory and compensatory dam agesaspennittedby law andaccordingtoproof

                  attrial,ineludingtrebleadualdam ages,

             4. lntereston compensatorydamagesatthelegalratefrom thedateoftheinjury,.
             5. Exemplary dam agesaspermittedby law and according to proofi.

             6. Attorneys'fees and costs of suit,pursuantto 42 U.S.C.j 12188,42 U.S.C.j
                   12205,.

             7. ForotherjustandproperreliefastheCourtmayorder.

               Plaintiffherebyrequestsajurytrial                                 ,
                                                                                 .
               Dated Jlm e 8th5 202 1                                       .------------ --- -----------
                                                                            '
                                                                             7
                                                                             W
                                                                          Shauna B am ard
                                                                          Plaintiffin Pro Per


    COM PLA INT FO R DA M A GES,INJU NCTIV E AN D DECLARATO RY RELIEF,PURSUAN T TO Am ericans
    withDisabilitiesAct(42U.S.C.jjl2l81etseq.)1.Americanswith DisabilitiesAct(42 U.S.C.jj 12181 et
    qvun h'7 N -tyllfyen/ae /N ecylla-nzxsxpor Q#x'7 lotsm tinnnl Infllntinn nf Fm ntinnoln ittreqt - pfo 11
                      . ---                   Ul!S a: se Ci            r; (2$1
                                                                                                       -
                               Case 1:21-cv-22147-JLK Document 1 Entered on FLSD Docket 06/10/2021 Page 12 of 12                                                               "'
                                                                                                                                                                                             -          IJWl    4 M     OJ         . ·*   ~    W&'(,'f,   ,_@.   ¥,,,. ,1 ~!!'
                                                                                                                                                                                                                                                                                 -
     ..       .            .                                                                        PRESS FIRMLY TO SEAL

                                                                                                                                                                                        j2
                                                                                                                                                                                        ;::~!~lu
                                                                                                                                                                                                               \\\\\\\\\\\\\\
                                                                                                                                                                                                                                               U.S. POSTAGE PAID
                                                                                                                                                                                                                                               PME 1-Day:
                                                                                                                                                                                                                                               AUBURN,CA
                                                                                                                                                                                                                                               95603
                                                                                                                                                                                                                                               JUN 0~ 1 21
                                                                                                                                                                                                                                               AMOUNT

                                                                                                                                                                                                                                                    $26.35
                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                             1007                       33128                   R2304P11 B954-16




>RIORITY                            I                                                                                                                                                                                                                                            -1
                                                                                                                                                                                                                                                                                         7
*MAIL*                                     ~               UNITEDST/JTES
                                                                                                                       PRIORITY
:XPRESS™
»UR FASTEST SERVICE IN THI: \f.S.
                                           Iii,;,          POST/JL SERVICE®
                                                :-1"11:1:au:,:a•·
                                        FROM: (Pl.EASE PAM)                                   PHONE(
                                                                                                                       EXPRESS®
                                                                                                                               MAIL
                                                                                                                                                                                                         Ill
                                                                                                                                                                          Ill Ill IIEJ 825 111111111111111
                                                                                                                                                                                           197 495 US
                                                                                                                                                                                                                                                                            I
                                                   ·N\l\·ti:. G ~\ \ ct·viA
                                                  '\ 5<f>G~ µ_c_ E.\ <'c.)j \c-
                                                µf" ~ o W 0 ~ s l,, Ct'15 7
                                            SIGNATU;; R;QUIRED Nots: The ~ •IIIJal check Iha 'Signature Aaqulnlcl' box I Iha maller.1) P0()(7
                                            Wros t h e - • • ~ : OR 2) Purd1ases addltlonal Insurance; OR 3) Ptm:hases COO service; OR 4)                            -p ~        ,.0-+----
                                        Dellvery Options
                                                                                                           the addresoee's signature on delivery.
                                                                                                                                                               ·
                                                                                                                                                                    U
                                        Purchases Retum RecelptsetVice. ff Iha box Is not checksd, the Postal Selvice wil leave the item in Iha. -.. 1-0-.-te--Acc....:._eA-.------••-.-_-______
                                        mail roceptacle or other secure 1oca11cn without allempting to -

                                           D No Saturday Dellvery (dellve!ed next business day)
                                           D Sunday/Holiday Delivery Required (additional fee, where available')                                     1-_
                                                                                                                                                       ...___-.          _-+....,"'-----+---                                                               Live Animal
                                                'Refer to USPS.com- or local Post Office" for availability.                                                                                                                                                Transportation Fee

                                       TO:~PMll)                                             PHONE(              )                                                                                                                   $                     $
WHEN USED INTERNATIONALLY,
  A CUSTOMS DECLARATION
  LABEL MAY BE REQUIRED.
                                               Cou.,t.                         C.\e,,~                                                                          Special Handling/Fragile           I Sunday/Holiday Premium Fee I Total Postage & Fees



                                                l\00 ~ t-k. ;Ct"<·•
                                                                                                                                                                $                                   $
                                                                                                                                                                Weight                                                  Initials
                                                                                                                      ~"

~·-·
:P13F July 2013 OD: 12.5 x 9.5
                                       •
                                       •
                                        ~~L ~
                                                 ~    -F \} eJ'
                                                           \ C:, IN\ ;
                                        ZIP+ 419 (U.S. ADDRESSES ONLY)

                                                                                           _Q_- _ _ _ _
                                           For pickup or USPS Tracking•, visit USPS.com or call 800-222·1811.
                                           $100.00 Insurance Included.                  '
                                                                                                                                                                              lbs.
                                                                                                                                                                           •l."•l•I,e
                                                                                                                                                                                            ozs.

                                                                                                                                                              I Delivery Attempt (MMIDDMY)I Time


                                                                                                                                                                OeiiWfy Attempt (MM/0O/YY)I nme
                                                                                                                                                                                                               • AM
                                                                                                                                                                                                               •PM


                                                                                                                                                                                                               • AM
                                                                                                                                                                                                               •PM
                                                                                                                                                                                                                                     $

                                                                                                                                                                                                                      Employee Signature




                                                                                                                                                                                                                      Employee Signature



                                                                                                                                                                                                                                                                                         _J
                                      t;;:J PEEL FROM THIS CORNER                                                                                              LABEL 11·8, MAY 2021                      PSN 7690-02-000-9998
                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                    -                                j
I Ill Ill 111111111111111111                                                                                                                                                                                            ;;r
                                                                                                                                                                                                                                                ~ UNITEDSTJJTES
                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                          T"

                                                                                                                                                                                                                        ~~i
  PS10001000006                       VISIT US AT USPS.COM®                                                                                                                                                             ~     E!Q
                                                                                                                                                                                                                        *****•···*
                                                                                                                                                                                                                                               lliiifi POST/JL SERVICE.
                                      ORDER FREE SUPPLIES ONLINE

                                                                                                                                                                                                                                                                                                 .1
